PEE CURIAM.
The complaint as amended is sufficiently definite and certain in its averments as to the levy and assessment of the taxes claimed to be due. No penalties are claimed, but simply the taxes alleged to have been duly levied and assessed. The complaint shows that the alleged levy and assessment was made in January, 1908. The validity of this levy vel non is rais ed by the demurrer. The contention of the defendant is that the levy is invalid, for that it was made at a time not authorized by law; and this contention is based upon the further contention that the act known as the “Municipal Code Act,” approved August 13, 1907 (Acts 1907, p. 790), fixed a time for the levy and assessment of municipal taxes different from the time of the present levy and assessment. This involves the question as to when the Municipal Code act went into effect.
The court is of the opinion, and so holds, that the Municipal Code act did not go into effect until September, 1908, except as to such municipality as availed itself of the provisions of section 199 of said act. Such was the effect of the ruling in Ward v. State ex rel. Parker, 154 Ala. 227, 45 South. 655. It does not appear that the city of Mobile did this, and hence continued to exist as a municipality under the provisions of the charter of its incorporation of 1901, and until the Municipal Code act became operative September, 1908. And so far as appears from the record it was under the provisions of the charter that the taxes in question were *129levied and assessed in January, 1908, and they were therefore not invalid for the reasons assigned in the demurrer.
It follows that the judgment appeale from must be reversed, and the cause remanded.
Reversed and remanded.